Case 19-16654-elf      Doc 60     Filed 11/04/20 Entered 11/04/20 11:55:01           Desc Main
                                  Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :      Chapter 13
         LATISHA DEVEAUX,                           :
                  Debtor                            :      Bky. No. 19-16654 ELF


                                          ORDER

       AND NOW, upon consideration of the Debtor’s Motion to Modify Confirmed Plan (“the

Motion”), and after notice and hearing, and with the consent of the Chapter 13 Trustee,

       It is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Debtor’s Amended Chapter 13 Plan (Doc. #58) is APPROVED.




Date: November 4, 2020
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
